Title: To James Madison from Tench Coxe, 3 May 1804
From: Coxe, Tench
To: Madison, James



Sir
Purveyors office May 3d. 1804
I have conferd with Mr. Carey since I had the honor to receive your letter of the 30th. Ulto. He expects to deliver 150 sets of the laws immediately, and very soon after 100 more. The Amount of the $2000 will therefore be soon delivered. I presume that I shall hear from the Treasurer this day or to morrow so that I can be perfectly punctual as to 250 or 260 of the first copies. I have mentioned generally to Mr. Carey that there were some questions on the appropriations, which might retard the latter payments. He is not a man disposed to expect more than responsible officers can with propriety do, and will doubt[l]ess wait, if you shall find it necessary.
I beg the favor of your instructions about the disposition I am to make of the laws, as delivered. With great respect I have the honor to be, Sir, Yr. most obedient servant
Tench Coxe
In superscribing a Number of letters this was inadvertently misdirected, which occasioned the 2d half sheet to be cut off and our Clerks were unable to get through the copying before the time of their Departure.
